DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/8/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 110-116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 110 recites “a thermal process” in lines 2, 20 and 21.  It is unclear whether these are the same thermal process or a different thermal process.  As such the claim is indefinite for failing to distinctly claim the limitation.  Claims 111-116 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 110.
Claim 110 recites “ a first phase” in line 20.  It is unclear whether “a first phase” of line 20 is the same or different as “a first phase” as recited in line 2 of the claim.  As such the claim is indefinite for failing to distinctly claim the limitation.  Claims 111-116 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 110.
Claim 110 recites “ a second phase” in line 21.  It is unclear whether “a second phase” of line 21 is the same or different as “a second phase” as recited in line 2 of the claim.  As such the claim is indefinite for failing to distinctly claim the limitation.  Claims 111-116 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 110.
Claim 114 recites “a thermal process” in lines 2 and 3.  It is unclear whether these are the same thermal process and it is unclear whether “a thermal process” of either or both of claim 114, lines 2 and 3 is the same or different as “a thermal process” as recited in claim 110.  As such the claim is indefinite for failing to distinctly claim the limitation.
Claim 115 recites “a thermal process” in lines 2 and 3.  It is unclear whether these are the same thermal process and it is unclear whether “a thermal process” of either or both of claim 115, lines 2 and 3 is the same or different as “a thermal process” as recited in claim 110.  As such the claim is indefinite for failing to distinctly claim the limitation.
Claim 116 recites “a thermal process” in lines 2 and 3.  It is unclear whether these are the same thermal process and it is unclear whether “a thermal process” of either or both of claim 116, lines 2 and 3 is the same or different as “a thermal process” as recited in claim 110.  As such the claim is indefinite for failing to distinctly claim the limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 99, 101, 103 and 106 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Talbert (U.S. Patent No. 815,658).
Regarding claim 1, Talbert discloses a system for agitating products (figures 1 and 2), comprising:
a reciprocating assembly (figures 1 and 2, reference #16, 25-35; page 1, lines 62-75), comprising:
a reciprocating drive member with a reciprocating drive axis in substantial coaxial alignment with a longitudinal axis of the retort, the reciprocating drive member moveable linearly along the longitudinal  axis of the retort such that it is capable to apply linear forces on at least one product carrier for a reciprocal non-sinusoidal movement of the at least one product carrier along a length of the retort (figures 1 and 2, reference #16; page 1, lines 43-48; page 1, lines 86-93 (crank 26 capable of being rotated at different speeds, accelerations and ranges for variable pattern of reciprocating movement affecting the frame 16 and receptacle) (it is noted that the retort is not a positive structural limitation because it is in the preamble as the intended use of the system; and therefore, the longitudinal axis of the retort is not a positive structural limitation and the reciprocating drive axis cannot be limited in relation to an axis of the retort)); and
a variable input first drive mechanism capable to move the reciprocating drive member linearly back and forth along he reciprocating drive axis by alternative between first and second drive directions of the variable input first drive mechanism (figures 1 and 2, reference #26; page 1, lines 86-93 (reference #16 is a crank that is capable of rotating in both directions and capable to move the reciprocating drive member 16 linearly back and forth));
a clamping assembly defined on the reciprocating drive member (figures 1 and 2, reference #23 and 24; page 1, lines 57-61), comprising:
a first clamping assembly (figures 1 and 2, reference #23 and 24 on right) having a first carrier stop capable to selectively impose a first clamping force on a first end of the at least one product carrier (figures 1 and 2, reference #24; page 1, lines 57-61); and
a second clamping assembly (figures 1 and 2, reference #23 and 24 on left) having a second carrier stop moveable axially along the reciprocating drive member by a second drive mechanism and capable to selectively impose a second opposing clamping force on a second end of the at least one product carrier (figures 1 and 2, reference #24 on left; page 1, lines 57-61 (reference #24 on left is a screw with a knob on the end that acts as a second drive mechanism for rotating the screw to move the screw portion axially along the frame 16 to either the left side or the right side to impose a second opposing clamping force on the product carrier)).
Regarding claim 2, Talbert discloses wherein the second carrier stop is moveable axially along the reciprocating drive member between a first position, where the second carrier stop is disengaged from the second end of the at least one product carrier, and a second position, where the second carrier stop is engaged with the second end of the at least one product carrier for linear movement with the reciprocating drive member (figures 1 and 2, reference #24 on left; page 1, lines 57-61 (screw 24 moves along reference #16 with counterclockwise rotation moving the screw to the left to disengage from the second end of the product carrier, and clockwise rotation moves the screw to the right to engage the product carrier and reference #23 moves with the reciprocating drive member 16)).
Regarding claim 99, Talbert discloses wherein the non-sinusoidal pattern movement is defined when the variable input first drive mechanism moves the reciprocating drive member to define a pattern of movement with at least one of: a plurality of strokes of the at least one product carrier in a first direction before movement of the at least one product carrier back in an opposite second direction, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort; and a plurality of strokes of the at least one product carrier in a first direction before movement of the at least one product carrier back in an opposite second direction with a pause in movement between each of the plurality of strokes, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort (figures 1 and 2, reference #26; page 1, lines 86-93).
It is noted that the pattern of movement is directed to a functional intended use of the variable input first drive mechanism and a method of operation, and the variable input first drive mechanism is  is capable of operating as functionally recited since the drive is a crank capable of being rotated in clockwise and counterclockwise directions for various and multiple speeds, accelerations, times and strokes to move the product carrier in reciprocating longitudinal directions at different strokes, directions and pauses.
Regarding claim 101, Talbert discloses wherein the variable input first drive mechanism of the reciprocating drive assembly is capable to vary at least one of a speed, stroke length, frequency, acceleration, pause time between strokes, direction of the reciprocating drive member, and G-force to move at least one product carrier along a length of the retort in a non-sinusoidal pattern of movement, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort  (figures 1 and 2, reference #26; page 1, lines 86-93).
It is noted that the pattern of movement is directed to a functional intended use of the variable input first drive mechanism and a method of operation, and the variable input first drive mechanism is capable of operating as functionally recited since the drive is a crank capable of being rotated in clockwise and counterclockwise directions for various and multiple speeds, accelerations, length of time and strokes to move the product carrier in reciprocating longitudinal directions at different strokes, directions and pauses.
Regarding claim 103, Talbert discloses a system for agitating products (figures 1 and 2), comprising:
a reciprocating assembly (figures 1 and 2, reference #16, 25-35; page 1, lines 62-75), comprising:
a reciprocating drive member capable to apply linear forces on at least one product carrier for a reciprocal non-sinusoidal pattern of movement of the at least one product carrier along a length of the retort by alternating between first and second drive direction of a first drive mechanism (figures 1 and 2, reference #16; page 1, lines 43-48; page 1, lines 86-93 (crank 26 capable of being rotated at different speeds, accelerations and ranges for variable pattern of reciprocating movement affecting the frame 16 and receptacle)); and
a clamping assembly configured to selectively secure at least one product carrier to the reciprocating drive member (figures 1 and 2, reference #23 and 24; page 1, lines 57-61), comprising:
a first clamping assembly capable to secure a first end of the at least one product carrier to a first portion of the reciprocating drive member when a first carrier stop engages the first end of the at least one product carrier to impose a first clamping force on the first end of the at least one product carrier (figures 1 and 2, reference #23 and 24 on right; page 1, lines 57-61); and
a second clamping assembly capable to secure a second end of the at least one product carrier to a second portion of the reciprocating drive member when a second carrier stop engages the second end of the at least one product carrier to impose a second opposing clamping force on the second end of the at least one product carrier (figures 1 and 2, reference #23 and 24 on left; page 1, lines 57-61), the second carrier stop moveable axially along the reciprocating drive member by a second drive mechanism between a first position, where the second carrier stop is disengaged from the second end of the at least one product carrier, and a second position, where the second carrier stop is engaged with the second end of the at least one product carrier for imposing the second opposing clamping force on the second end of the at least one product carrier (reference #24 on left is a screw with a knob on the end that acts as a second drive mechanism for rotating the screw to move the screw portion axially along the frame 16 to either the left side to disengage or the right side to impose a second opposing clamping force on the product carrier), wherein in the second position the second carrier stop moves linearly with the reciprocating drive member (reference #23 and 24 moves with the reciprocating drive member 16)). 
Regarding claim 106, Talbert discloses wherein the second carrier stop is coaxially and slideably secured on the reciprocating drive member (figures 1 and 2, reference #24 slideably secured to reference #16 along same axis through a frame side of reference #16).
Claim(s) 107, 110 and 113-116 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balding et al. (U.S. Patent No. 4,170,421)
Regarding claim 107, Balding discloses a system for agitating products in a longitudinal retort (figure 5), comprising:
a reciprocating assembly (figure 5, reference #22a, see double arrow between C and D; column 3, lines 6-19), comprising:
a reciprocal drive member capable to apply linear forces on at least one product carrier for a reciprocal non-sinusoidal pattern of movement of the at least one product carrier along a length of the retort (figure 5, reference #64A; see double arrow between C and D; column 1, lines 51-63);
a variable input first drive mechanism capable to move the reciprocating drive member linearly back and forth along a length of the retort by alternating a drive direction of the variable input first drive mechanism (figure 5, reference #22a, see double arrow between C and D; column 1, lines 51-63; column 2, lines 44-51; column 3, lines 6-19); and 
a controller that is capable to send at least one signal to the variable input first drive mechanism to define the non-sinusoidal pattern of movement by at least one of: a plurality of strokes of the at least one product carrier in a first direction before movement of the at least one product carrier back in an opposite second direction, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort; a plurality of strokes of the at least one product carrier in a first direction before movement of the at least one product carrier back in an opposite second direction with a pause in movement between each of the plurality of strokes, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort; and a first acceleration of the at least one product carrier in a first direction and a second acceleration of the at least one product carrier lower than the first acceleration in a second opposite direction (column 3, lines 26-35).
Regarding the performance steps within the controller, these are method of operation and functional internal use which are directed to the function of the controller, and the controller is fully capable in its structure to perform and send any signals to the variable input first drive mechanism indicative any non-sinusoidal pattern of movement (column 3, lines 26-35).
Regarding claim 110, Balding et al. discloses a system for agitating food products in a longitudinal retort(figure 5), comprising:
a reciprocating assembly (figure 5, reference #22a, see double arrow between C and D; column 3, lines 6-19), comprising:
a reciprocal drive member capable to apply linear forces on at least one product carrier for a reciprocal non-sinusoidal pattern of movement of the at least one product carrier along a longitudinal axis of the retort (figure 5, reference #64A; see double arrow between C and D; column 1, lines 51-63);
a variable input first drive mechanism capable to move the reciprocating drive member linearly back and forth along a longitudinal axis of the retort by alternating a drive direction of the variable input first drive mechanism (figure 5, reference #22a, see double arrow between C and D; column 1, lines 51-63; column 2, lines 44-51; column 3, lines 6-19); and 
a computing device capable controlling the variable input first drive mechanism to define the non-sinusoidal pattern of movement, the computing device having at least one processor and a non-transitory computer-readable medium, wherein the computing device is communicatively coupled to the variable input first drive mechanism, wherein the non-transitory computer-readable medium has computer-executable instructions stored thereon, and wherein the instructions, in response to execution by the at least one processor, cause the variable input first drive mechanism to execute a first agitation profile for a first phase of a thermal process and a second agitation profile for a second phase of a thermal process that is different in at least one of stroke length, pause duration between strokes, and acceleration of strokes, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort (column 3, lines 26-40 and chart 1 (controller is a computer known to have a processor and code/non-transitory computer-readable medium with stored instruction that is fully capable in its structure to perform and send any signals to the variable input first drive mechanism indicative any non-sinusoidal pattern of movement)).
Regarding the performance steps within the computing device, these are method of operation and functional internal use which are directed to the function of the computing device and its instruction, and the controller is a computer with instruction that is fully capable in its structure to perform and send any signals to the variable input first drive mechanism indicative any non-sinusoidal pattern/profile of movement (column 3, lines 26-35).
Regarding the limitations in the preamble directed the thermal process and first phase and second phase, these limitations are not accorded any patentable weight as they are the intended use of the system.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  As such, the limitation in the body of the claim directed to the function of the instructions of the processor to cause the variable input first drive mechanism to execute a first agitation for a first phase of a thermal process and a second agitation for a second phase of a thermal process attempt to further limit those preamble limitations and are not accorded any patentable weight.
Regarding claim 113, Balding et al. discloses wherein the first agitation profile includes at least one of a saw tooth profile, an s-curve profile and a trapezoidal profile (column 1, lines 51-63; column 2, lines 44-51; column 3, lines 26-35).  It is noted that the agitation profile is not a positive structural limitation, but rather a functional intended use of the computing device, and therefore, the limitations in claim 113 which further limit the first agitation profile are further directed to an intended use of the computing device which is capable to cause the variable input first drive mechanism to execute such profiles (column 1, lines 51-63; column 2, lines 44-51; column 3, lines 26-35).
  Regarding claim 114, Balding et al. discloses wherein the first agitation profile corresponds to a come-up phase of a thermal process and the second agitation profile corresponds to a cook/hold phase of a thermal process, and wherein the first agitation profile has first stroke acceleration higher than a second stroke acceleration of the second agitation profile (column 1, lines 51-63; column 2, lines 44-51; column 3, lines 26-35; chart 1).  It is noted that the agitation profile is not a positive structural limitation, but rather a functional intended use of the computing device, and therefore, the limitations in claim 113 which further limit the first agitation profile are further directed to an intended use of the computing device which is capable to cause the variable input first drive mechanism to execute such profiles (column 1, lines 51-63; column 2, lines 44-51; column 3, lines 26-35).
Regarding claim 115, Balding et al. discloses wherein the first agitation profile corresponds to a come-up phase of a thermal process and the second agitation profile corresponds to a cook/hold phase of a thermal process, and wherein the first agitation profile has first stroke length shorter than a second stroke length of the second agitation profile (column 1, lines 51-63; column 2, lines 44-51; column 3, lines 26-35; chart 1).  It is noted that the agitation profile is not a positive structural limitation, but rather a functional intended use of the computing device, and therefore, the limitations in claim 113 which further limit the first agitation profile are further directed to an intended use of the computing device which is capable to cause the variable input first drive mechanism to execute such profiles (column 1, lines 51-63; column 2, lines 44-51; column 3, lines 26-35).
Regarding claim 116, Balding et al. discloses wherein the first agitation profile corresponds to a come-up phase of a thermal process and the second agitation profile corresponds to a cook/hold phase of a thermal process, and wherein the first agitation profile has first pause duration between strokes that is longer than a second pause duration between strokes of the second agitation profile (column 1, lines 51-63; column 2, lines 44-51; column 3, lines 26-35; chart 1).  It is noted that the agitation profile is not a positive structural limitation, but rather a functional intended use of the computing device, and therefore, the limitations in claim 113 which further limit the first agitation profile are further directed to an intended use of the computing device which is capable to cause the variable input first drive mechanism to execute such profiles (column 1, lines 51-63; column 2, lines 44-51; column 3, lines 26-35).
Claim(s) 107, 110 and 113-116 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruger et al. (U.S. Patent Pub. No. 2010/0155217)
Regarding claim 107, Kruger et al. discloses a system for agitating products in a longitudinal retort (figure 1), comprising:
a reciprocating assembly (reference #6, see double arrow), comprising:
a reciprocal drive member capable to apply linear forces on at least one product carrier for a reciprocal non-sinusoidal pattern of movement of the at least one product carrier along a length of the retort (shaft connecting reference #6 to reference #2; [0020])
a variable input first drive mechanism capable to move the reciprocating drive member linearly back and forth along a length of the retort by alternating a drive direction of the variable input first drive mechanism (reference #6; see double; [0017]); and 
a controller that is capable to send at least one signal to the variable input first drive mechanism to define the non-sinusoidal pattern of movement by at least one of: a plurality of strokes of the at least one product carrier in a first direction before movement of the at least one product carrier back in an opposite second direction, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort; a plurality of strokes of the at least one product carrier in a first direction before movement of the at least one product carrier back in an opposite second direction with a pause in movement between each of the plurality of strokes, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort; and a first acceleration of the at least one product carrier in a first direction and a second acceleration of the at least one product carrier lower than the first acceleration in a second opposite direction (reference #7; [0008]-[0010]; [0017]; [0020]-[0021]).
Regarding the performance steps within the controller, these are method of operation and functional internal use which are directed to the function of the controller, and the controller is fully capable in its structure to perform and send any signals to the variable input first drive mechanism indicative any non-sinusoidal pattern of movement (reference #7; [0008]-[0010]; [0017]; [0020]-[0021]).
Regarding claim 110, Kruger et al. discloses a system for agitating food products in a longitudinal retort (figure 1), comprising:
a reciprocating assembly (reference #6, see double arrow), comprising:
a reciprocal drive member capable to apply linear forces on at least one product carrier for a reciprocal non-sinusoidal pattern of movement of the at least one product carrier along a longitudinal axis of the retort (shaft connecting reference #6 to reference #2; [0020]);
a variable input first drive mechanism capable to move the reciprocating drive member linearly back and forth along a longitudinal axis of the retort by alternating a drive direction of the variable input first drive mechanism (reference #6; see double; [0017]; [0020]); and 
a computing device capable controlling the variable input first drive mechanism to define the non-sinusoidal pattern of movement, the computing device having at least one processor and a non-transitory computer-readable medium, wherein the computing device is communicatively coupled to the variable input first drive mechanism, wherein the non-transitory computer-readable medium has computer-executable instructions stored thereon, and wherein the instructions, in response to execution by the at least one processor, cause the variable input first drive mechanism to execute a first agitation profile for a first phase of a thermal process and a second agitation profile for a second phase of a thermal process that is different in at least one of stroke length, pause duration between strokes, and acceleration of strokes, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort (reference #7; [0008]-[0010]; [0013]; [0017]; [0020]-[0021] (controller operates drive mechanism according to internal programs that necessitates the control being a computing device having a processor and code/non-transitory computer-readable medium with stored instruction that is fully capable in its structure to perform and send any signals to the variable input first drive mechanism indicative any non-sinusoidal pattern of movement)).
Regarding the performance steps within the computing device, these are method of operation and functional internal use which are directed to the function of the computing device and its instruction, and the controller is a computer with instruction that is fully capable in its structure to perform and send any signals to the variable input first drive mechanism indicative any non-sinusoidal pattern/profile of movement (reference #7; [0008]-[0010]; [0013]; [0017]; [0020]-[0021]).
Regarding the limitations in the preamble directed the thermal process and first phase and second phase, these limitations are not accorded any patentable weight as they are the intended use of the system.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  As such, the limitation in the body of the claim directed to the function of the instructions of the processor to cause the variable input first drive mechanism to execute a first agitation for a first phase of a thermal process and a second agitation for a second phase of a thermal process attempt to further limit those preamble limitations and are not accorded any patentable weight.
Regarding claim 113, Kruger et al. discloses wherein the first agitation profile includes at least one of a saw tooth profile, an s-curve profile and a trapezoidal profile ([0008]-[0010]; [0013]; [0017]; [0020]-[0021]).  It is noted that the agitation profile is not a positive structural limitation, but rather a functional intended use of the computing device, and therefore, the limitations in claim 113 which further limit the first agitation profile are further directed to an intended use of the computing device which is capable to cause the variable input first drive mechanism to execute such profiles ([0008]-[0011]; [0013]; [0017]; [0020]-[0021]).
  Regarding claim 114, Kruger et al. discloses wherein the first agitation profile corresponds to a come-up phase of a thermal process and the second agitation profile corresponds to a cook/hold phase of a thermal process, and wherein the first agitation profile has first stroke acceleration higher than a second stroke acceleration of the second agitation profile ([0005]; [0008]-[0013]; [0016]; [0017]; [0020]-[0021]).  It is noted that the agitation profile is not a positive structural limitation, but rather a functional intended use of the computing device, and therefore, the limitations in claim 113 which further limit the first agitation profile are further directed to an intended use of the computing device which is capable to cause the variable input first drive mechanism to execute such profiles (([0005]; [0008]-[0013]; [0016]; [0017]; [0020]-[0021]).
Regarding claim 115, Kruger et al. discloses wherein the first agitation profile corresponds to a come-up phase of a thermal process and the second agitation profile corresponds to a cook/hold phase of a thermal process, and wherein the first agitation profile has first stroke length shorter than a second stroke length of the second agitation profile ([0005]; [0008]-[0013]; [0016]; [0017]; [0020]-[0021]).  It is noted that the agitation profile is not a positive structural limitation, but rather a functional intended use of the computing device, and therefore, the limitations in claim 113 which further limit the first agitation profile are further directed to an intended use of the computing device which is capable to cause the variable input first drive mechanism to execute such profiles (([0005]; [0008]-[0013]; [0016]; [0017]; [0020]-[0021]).
Regarding claim 116, Kruger et al. discloses wherein the first agitation profile corresponds to a come-up phase of a thermal process and the second agitation profile corresponds to a cook/hold phase of a thermal process, and wherein the first agitation profile has first pause duration between strokes that is longer than a second pause duration between strokes of the second agitation profile (([0005]; [0008]-[0013]; [0016]; [0017]; [0020]-[0021]).  It is noted that the agitation profile is not a positive structural limitation, but rather a functional intended use of the computing device, and therefore, the limitations in claim 113 which further limit the first agitation profile are further directed to an intended use of the computing device which is capable to cause the variable input first drive mechanism to execute such profiles (([0005]; [0008]-[0013]; [0016]; [0017]; [0020]-[0021]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8, 99, 101 and 103-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. (U.S. Patent No. 9,155,332) in view of Talbert.
Regarding claim 1, LeBlanc et al. discloses a system for agitating products in a retort (title; abstract), comprising:
a reciprocating assembly (figure 1, reference #22, 24 and 26), comprising:
a reciprocating drive member with a reciprocating drive axis in substantially coaxial alignment with a longitudinal axis of the retort, the reciprocating drive member moveable linearly along the longitudinal axis of the retort such that it is capable to apply linear forces on at least one product carrier for a reciprocal non-sinusoidal movement of the at least one product carrier along a length of the retort (figure 1, reference #26, see double arrow indicating reciprocating movement; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-40 (range of strokes indicates variable pattern of movement that is capable of being non-sinusoidal)) ((it is noted that the retort is not a positive structural limitation because it is in the preamble as the intended use of the system; and therefore, the longitudinal axis of the retort is not a positive structural limitation and the reciprocating drive axis cannot be limited in relation to an axis of the retort); and
a variable input drive mechanism capable to move the reciprocating drive member linearly back and forth along the reciprocating drive axis by alternating between first and second drive directions of the variable input first drive mechanism (figure 1, reference #22 and 24; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-40 (range of strokes indicates variable input)) coupled to a reciprocating member (figure 1, reference #24 and 26);
a clamping assembly defined on the reciprocating drive member (figure 2, reference #28 and 32, comprising:
a first clamping subassembly having a first carrier stop configured to selectively impose a first clamping force on a first end of at least one product carrier (figure 2, reference #32, 42 and 48; ; columns 1-2, lines 64-30; column 5, lines 47-53); and 
a second clamping subassembly having a second carrier stop and capable to selectively impose a second opposing clamping force on a second end of the at least one product carrier (figure 2, reference #28; column 1, lines 64-66; column 5, lines 44-47).
However, the reference does not explicitly disclose wherein the second carrier stop is moveable axially along the reciprocating drive member by a second drive mechanism.
Talbert teaches another reciprocating system with clamping assembly (figures 1 and 2).  The reference teaches a second clamping assembly (figures 1 and 2, reference #23 and 24 on left) having a second carrier stop moveable axially along the reciprocating drive member by a second drive mechanism and capable to selectively impose a second opposing clamping force on a second end of the at least one product carrier (figures 1 and 2, reference #24 on left; page 1, lines 57-61 (reference #24 on left is a screw with a knob on the end that acts as a second drive mechanism for rotating the screw to move the screw portion axially along the frame 16 to either the left side or the right side to impose a second opposing clamping force on the product carrier)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second carrier stop of LeBlanc et al. to be moveable axially along the reciprocating drive member as taught by Talbert.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach reciprocating assemblies with clamping.  One of ordinary skill in the art would be motivated to modify the second carrier stop to be moveable axially along the reciprocating drive member so that it can apply various clamping pressure against the opposite end of the receptacle as required to ensure a secure hold of the receptacle and also so that it can move to release the holding pressure and thus allow for removal of the receptacle for use (Talbert page 1, lines 57-61) and because a moveable carrier stop permits accommodating various sized receptacles for a secure hold).
Regarding claim 2, LeBlanc et al. in view of Talbert discloses all the limitations as set forth above.  The reference as modified further discloses wherein the second carrier stop is engaged with the second end of the at least one product carrier for linear movement with the reciprocating drive member (figure 2, reference #28; column 1, lines 64-66; column 5, lines 44-47).
However, the reference does not explicitly disclose wherein the second carrier stop is moveable axially along the reciprocating drive member between a first position, where the second carrier stop is disengaged from the second end of the at least one product carrier. 
Talber teaches wherein the second carrier stop is moveable axially along the reciprocating drive member between a first position, where the second carrier stop is disengaged from the second end of the at least one product carrier, and a second position (figures 1 and 2, reference #24 on left; page 1, lines 57-61 (screw 24 moves along reference #16 with counterclockwise rotation moving the screw to the left to disengage from the second end of the product carrier, and clockwise rotation moves the screw to the right to engage the product carrier).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second carrier stop of LeBlanc et al. to be moveable axially along the reciprocating drive member as taught by Talbert.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach reciprocating assemblies with clamping.  One of ordinary skill in the art would be motivated to modify the second carrier stop to be moveable axially along the reciprocating drive member so that it can apply various clamping pressure against the opposite end of the receptacle as required to ensure a secure hold of the receptacle and also so that it can move to release the holding pressure and thus allow for removal of the receptacle for use (Talbert page 1, lines 57-61).
Regarding claim 8, LeBlanc et al. in view of Talbert discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first clamping subassembly is configured as a tailgate mechanism with the first carrier stop configured to selectively engage the first end of the at least one product carrier when the reciprocating drive member is moved in a first direction and disengage the first end of the at least one product carrier when the reciprocating drive member is moved in a second direction (figures 3-6, reference #32; column 2, lines 28-46; column 7, lines 3-50), wherein the first clamping subassembly includes a pivot arm pivotally secured to a first end portion of the reciprocating drive member (reference #40 and 44; columns 5-6, lines 67-36) and the first carrier stop is defined on the pivot arm such that the first carrier stop is configured to engage the first end of the at least one product carrier when the reciprocating drive member is moved in the first direction (reference #42 and 48).
Regarding claim 99, LeBlanc et al. in view of Talbert discloses all the limitations as set forth above.  The reference as modified further discloses wherein the non-sinusoidal pattern of movement is defined when the variable input first drive mechanism moves the reciprocating drive member to define a pattern of movement with at least one of: a plurality of strokes of the at least one product carrier in a first direction before movement of the at least one product carrier back in an opposite second direction, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort; and a plurality of strokes of the at least one product carrier in a first direction before movement of the at least one product carrier back in an opposite second direction with a pause in movement between each of the plurality of strokes, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort (figure 1, reference #22; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-43).  It is noted that this limitation is directed to a functional intended use of the reciprocating assembly which is capable of operating as functionally recited since the drive for reciprocating may operate at different strokes.
Regarding claim 101, LeBlanc et al. in view of Talbert discloses all the limitations as set forth above.  The reference as modified further discloses wherein the variable input first drive mechanism of reciprocating assembly is capable to vary at least one of a speed, stroke length, frequency, acceleration, pause time between strokes, direction of the reciprocating drive member, and G-force to move the at least one product carrier along a length of the retort in a non-sinusoidal pattern of movement, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort (figure 1, reference #22; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-43).  It is noted that this limitation is directed to a functional intended use of variable input first drive mechanism of the reciprocating assembly which is capable of operating as functionally recited since the drive for reciprocating may operate at various strokes per minute and at various stroke lengths.
Regarding claim 103, LeBlanc et al. discloses a system for agitating products in a retort (title; abstract), comprising:
a reciprocating assembly (figure 1, reference #22, 24 and 26), comprising:
a reciprocating drive member capable to apply linear forces on at least one product carrier for a reciprocal non-sinusoidal movement of the at least one product carrier along a length of the retort by alternating between first and second drive direction of a first drive mechanism (figure 1, reference #26, see double arrow indicating reciprocating movement; column 2, lines 30-34; column 4, lines 26-48; column 5, lines 30-40 (range of strokes indicates variable pattern of movement that is capable of being non-sinusoidal)); and
a clamping assembly configured to selectively secure at least one product carrier to the reciprocating drive member (figure 2, reference #28 and 32), comprising:
a first clamping subassembly configured to secure a first end of the at least one product carrier to a first portion of the reciprocating drive member when a first carrier stop engages the first end of the at least one product carrier to impose a first clamping force on the first end of at least one product carrier (figure 2, reference #32, 42 and 48; ; columns 1-2, lines 64-30; column 5, lines 47-53); and 
a second clamping subassembly configured to secure a second end of the at least one product carrier to a second portion of the reciprocating drive member when a second carrier stop engages the second end of the at least one product carrier to impose a second opposing clamping force on the second end of the at least one product carrier, wherein the second carrier stop moves linearly with the reciprocating drive member (figure 2, reference #28; column 1, lines 64-66; column 5, lines 44-47).
However, the reference does not explicitly disclose wherein the second carrier stop is moveable axially along the reciprocating drive member by a second drive mechanism between a first and second position.
Talbert teaches another reciprocating system with clamping assembly (figures 1 and 2).  The reference teaches a second clamping assembly capable to secure a second end of the at least one product carrier to a second portion of the reciprocating drive member when a second carrier stop engages the second end of the at least one product carrier to impose a second opposing clamping force on the second end of the at least one product carrier (figures 1 and 2, reference #23 and 24 on left; page 1, lines 57-61), the second carrier stop moveable axially along the reciprocating drive member by a second drive mechanism between a first position, where the second carrier stop is disengaged from the second end of the at least one product carrier, and a second position, where the second carrier stop is engaged with the second end of the at least one product carrier for imposing the second opposing clamping force on the second end of the at least one product carrier (reference #24 on left is a screw with a knob on the end that acts as a second drive mechanism for rotating the screw to move the screw portion axially along the frame 16 to either the left side to disengage or the right side to impose a second opposing clamping force on the product carrier), wherein in the second position the second carrier stop moves linearly with the reciprocating drive member (reference #23 and 24 moves with the reciprocating drive member 16)).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the second carrier stop of LeBlanc et al. to be moveable axially along the reciprocating drive member as taught by Talbert.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach reciprocating assemblies with clamping.  One of ordinary skill in the art would be motivated to modify the second carrier stop to be moveable axially along the reciprocating drive member so that it can apply various clamping pressure against the opposite end of the receptacle as required to ensure a secure hold of the receptacle and also so that it can move to release the holding pressure and thus allow for removal of the receptacle for use (Talbert page 1, lines 57-61) and because a moveable carrier stop permits accommodating various sized receptacles for a secure hold).
Regarding claim 104, LeBlanc et al. in view of Talbert discloses all the limitations as set forth above.  The reference as modified further discloses wherein the first clamping subassembly is configured as a tailgate mechanism with the first carrier stop configured to selectively engage the first end of the at least one product carrier when the reciprocating drive member is moved in a first direction and disengage the first end of the at least one product carrier when the reciprocating drive member is moved in a second direction (figures 3-6, reference #32; column 2, lines 28-46; column 7, lines 3-50), wherein the first clamping subassembly includes a pivot arm pivotally secured to a first end of the reciprocating drive member, wherein the pivot arm pivots in a lowered position when the reciprocating drive member is moved in the second direction, wherein the pivot arm pivots into a raised position when the reciprocating drive member is moved in the first direction (reference #40 and 44; columns 5-6, lines 67-36) and wherein the first carrier stop is defined on the pivot arm such that the first carrier stop engages the first end of the at least one product carrier when the pivot arm pivots into the raised position (reference #42 and 48).
Regarding claim 105, LeBlanc et al. in view of Talbert discloses all the limitations as set forth above.  The reference as modified further discloses wherein the second carrier stop is moveable into the first position such that it is disengaged from the second end of the at least one product carrier when the first carrier stop is being moved between the engaged and disengaged positions, and wherein the second carrier stop is moveable into the second position such that it is engaged with the second end of the at least one product carrier when the first carrier stop is in the engaged position (Talbert figures 1 and 2, reference #23 and 24; page 1, lines 57-61).
Regarding claim 106, LeBlanc et al. in view of Talbert discloses all the limitations as set forth above.  The reference as modified further discloses wherein the second carrier stop is coaxially and slideably secured on the reciprocating drive member (Talbert figures 1 and 2, reference #24 slideably secured to reference #16 along same axis through a frame side of reference #16).
Claim(s) 108, 109 and 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balding et al. in view of Talbert.
Regarding claims 108, 109 and 111, Balding et al. discloses all the limitations as set forth above.  However, the reference is silent as to a clamping assembly.
Talbert teaches another reciprocating assembly (figures 1 and 2).  The reference teaches clamping assembly defined on the reciprocating drive member (figures 1 and 2, reference #23 and 24; page 1, lines 57-61), comprising: a first clamping assembly (figures 1 and 2, reference #23 and 24 on right) having a first carrier stop capable to selectively impose a first clamping force on a first end of the at least one product carrier (figures 1 and 2, reference #24; page 1, lines 57-61); and a second clamping assembly (figures 1 and 2, reference #23 and 24 on left) having a second carrier stop moveable axially along the reciprocating drive member by a second drive mechanism and capable to selectively impose a second opposing clamping force on a second end of the at least one product carrier (figures 1 and 2, reference #24 on left; page 1, lines 57-61 (reference #24 on left is a screw with a knob on the end that acts as a second drive mechanism for rotating the screw to move the screw portion axially along the frame 16 to either the left side or the right side to impose a second opposing clamping force on the product carrier)); and wherein the second carrier stop is coaxially and slideably secured on the reciprocating drive member (figures 1 and 2, reference #24 slideably secured to reference #16 along same axis through a frame side of reference #16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the clamping assembly of Talbert on the system of Balding et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach reciprocating assemblies.  One of ordinary skill in the art would be motivated to provide a clamping assembly so that it can apply various clamping pressure against the opposite end of the receptacle as required to ensure a secure hold of the receptacle and also so that it can move to release the holding pressure and thus allow for removal of the receptacle for use (Talbert page 1, lines 57-61) and because a moveable carrier stop permits accommodating various sized receptacles for a secure hold).
Claim(s) 108, 109 and 111 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. in view of Talbert.
Regarding claims 108, 109 and 111, Kruger et al. discloses all the limitations as set forth above.  However, the reference is silent as to a clamping assembly.
Talbert teaches another reciprocating assembly (figures 1 and 2).  The reference teaches clamping assembly defined on the reciprocating drive member (figures 1 and 2, reference #23 and 24; page 1, lines 57-61), comprising: a first clamping assembly (figures 1 and 2, reference #23 and 24 on right) having a first carrier stop capable to selectively impose a first clamping force on a first end of the at least one product carrier (figures 1 and 2, reference #24; page 1, lines 57-61); and a second clamping assembly (figures 1 and 2, reference #23 and 24 on left) having a second carrier stop moveable axially along the reciprocating drive member by a second drive mechanism and capable to selectively impose a second opposing clamping force on a second end of the at least one product carrier (figures 1 and 2, reference #24 on left; page 1, lines 57-61 (reference #24 on left is a screw with a knob on the end that acts as a second drive mechanism for rotating the screw to move the screw portion axially along the frame 16 to either the left side or the right side to impose a second opposing clamping force on the product carrier)); and wherein the second carrier stop is coaxially and slideably secured on the reciprocating drive member (figures 1 and 2, reference #24 slideably secured to reference #16 along same axis through a frame side of reference #16).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the clamping assembly of Talbert on the system of Kruger et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach reciprocating assemblies.  One of ordinary skill in the art would be motivated to provide a clamping assembly so that it can apply various clamping pressure against the opposite end of the receptacle as required to ensure a secure hold of the receptacle and also so that it can move to release the holding pressure and thus allow for removal of the receptacle for use (Talbert page 1, lines 57-61) and because a moveable carrier stop permits accommodating various sized receptacles for a secure hold).
Claim(s) 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balding et al. in view of Tago et al. (U.S. Patent No. 8,262,987).
Regarding claim 112, Balding et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the variable input first drive mechanism includes a position feedback device.
Tago et al. teaches another retort reciprocal system (abstract).  The reference teaches the wherein the variable input drive mechanism includes a position feedback device capable to output one or more signal to a computing device indicative of a linear position of the reciprocating assembly; and wherein the computing device is capable to process the one or more signals from the position feedback device and output one or more signals to the variable input drive mechanism for activating and controlling at least one of a speed, acceleration, stroke length, frequency, pause duration between strokes, and direction of the reciprocating assembly (column 11, lines 38-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the feedback device with controller of Tago et al. with the apparatus of Balding et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach retort reciprocal systems.  One of ordinary skill in the art would be motivated to provide a feedback device with computing device because it optimizes the conditions and extends the life of the retort apparatus (Tago et al. column 11, lines 38-67).
Claim(s) 112 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kruger et al. in view of Tago et al.
Regarding claim 112, Kruger et al. discloses all the limitations as set forth above.  However, the reference does not explicitly disclose wherein the variable input first drive mechanism includes a position feedback device.
Tago et al. teaches another retort reciprocal system (abstract).  The reference teaches the wherein the variable input drive mechanism includes a position feedback device capable to output one or more signal to a computing device indicative of a linear position of the reciprocating assembly; and wherein the computing device is capable to process the one or more signals from the position feedback device and output one or more signals to the variable input drive mechanism for activating and controlling at least one of a speed, acceleration, stroke length, frequency, pause duration between strokes, and direction of the reciprocating assembly (column 11, lines 38-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the feedback device with controller of Tago et al. with the apparatus of Kruger et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach retort reciprocal systems.  One of ordinary skill in the art would be motivated to provide a feedback device with computing device because it optimizes the conditions and extends the life of the retort apparatus (Tago et al. column 11, lines 38-67).
Claim 95 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeBlanc et al. in view Talbert as applied to claim 1 above, and further in view of Balding et al. and Tago et al.
Regarding claim 95, LeBlanc et al. in view of Talbert discloses all the limitations as set forth above.  However, the reference as modified does not explicitly disclose wherein the variable drive first mechanism is a hydraulic actuator and includes a position feedback device.
Balking et al. teaches another reciprocal system (title).  The reference teaches the drive mechanism may be any suitable device such as a pneumatic or hydraulic actuator or an electrical motor for providing the reciprocal motion (column 2, lines 21-25).
Since the instant specification is silent to unexpected result, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the drive mechanism of LeBlanc et al. to be a hydraulic actuator, as taught by Balking et al, because  selecting one of known designs for a drive mechanism would have been considered obvious to one of ordinary skill in the art at the time the invention was filed and because said drive mechanism being a hydraulic actuator would operate equally well as the one disclosed by LeBlanc et al.
Tago et al. teaches another retort reciprocal system (abstract).  The reference teaches the wherein the variable input drive mechanism includes a position feedback device capable to output one or more signal to a controller indicative of a linear position of the reciprocating assembly; and wherein the controller is capable to process the one or more signals from the position feedback device and output one or more signals to the variable input drive mechanism for activating and controlling at least one of a speed, acceleration, stroke length, frequency, pause time between strokes, and direction of the reciprocating assembly, wherein a stroke is a movement of the at least one product carrier by the reciprocating drive member along at least a portion of the length of the retort (column 11, lines 38-67).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the feedback device with controller of Tago et al. with the apparatus of LeBlanc et al.  One of ordinary skill in the art would reasonably expect such a combination to be suitable given that both references teach retort reciprocal systems.  One of ordinary skill in the art would be motivated to provide a feedback device with controller because it optimizes the conditions and extends the life of the retort apparatus (Tago et al. column 11, lines 38-67).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774